           Case 2:21-cv-01311-GMN-NJK Document 10 Filed 08/31/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7    EVIE JOE MORRIS,
                                                            Case No.: 2:21-cv-01311-GMN-NJK
 8           Plaintiff,
                                                                            Order
 9    v.
10    THE TRAVELERS HOME AND MARINE
      INSURANCE COMPANY, et al.,
11
             Defendants.
12
            To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
13
     1(a). The parties are hereby ORDERED to file, no later than September 7, 2021, a joint proposed
14
     discovery plan.
15
            IT IS SO ORDERED.
16
            Dated: August 31, 2021
17
                                                                  ______________________________
18                                                                Nancy J. Koppe
                                                                  United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                     1
